Citation Nr: 1605698	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  08-38 711	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin condition.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  Informal conferences were held at the RO in August 2008 and February 2009.

In August 2012 and January 2015, the appeal was remanded for further evidentiary development.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current skin condition of the hands, wrists, ears, legs, penis, and groin area is causally related to a skin condition he had during active service.


CONCLUSION OF LAW

The criteria for service connection for a skin condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for entitlement to service connection for a skin condition given the favorable nature of the Board's decision.

B.  Legal Criteria and Analysis

The Veteran alleges that his current skin condition of the hands, wrists, ears, legs, penis, and groin area is related to a skin condition for which he was treated during service.  

Initially, the evidence of record raises a question as to whether the Veteran's skin condition was noted on entrance into service or otherwise preexisted his service. 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

On May 1966 service entrance examination, it was indicated that the Veteran had clearing contact dermatitis that was minor and not considered disqualifying.  In a March 2015 opinion, a VA physician explained that it was at least as likely as not that the skin condition the Veteran had upon entrance into service was an "acute, self-limited and transient form of dermatitis because the skin lesions were resolving ('clearing')."  The reviewing physician also noted that the entrance examination was nonspecific regarding the location of the rash.  Thus, it would be mere speculation to assume that the dermatitis marked on entrance was related to the location of the Veteran's current skin condition.  Based on this evidence, the Board concludes that a chronic skin condition was not noted on entrance into service.

Therefore, clear and unmistakable evidence is needed to rebut the presumption of soundness.  A September 2012 VA examination report reflects an opinion that the Veteran's current skin condition is a chronic recurrence of the skin condition that was indicated on entrance into service.  However, the March 2015 addendum opinion states that it would be mere speculation to opine that the condition marked on entrance into service is the same condition as the Veteran's current skin condition.  As the record contains conflicting opinions on the question of preexistence, there is not clear and unmistakable evidence of preexistence sufficient to rebut the presumption of soundness.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Because the presumption of soundness has not been rebutted, the claim is one of service connection, without consideration of aggravation of a preexisting condition.  See Wagner, 370 F.3d at 1096.  Notably, given the favorable decision below, the Veteran is not prejudiced by this conclusion.

Generally, in order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A November 2008 letter from the Veteran's treating dermatologist, Dr. E.W., indicates the Veteran has experienced itching of his ears and wrists.  A February 2009 letter from Dr. E.W. states the Veteran had some mild scaling and erythema of his hands.  VA treatment records reflect diagnoses of seborrheic dermatitis, unspecified; dermatitis of the penis/scrotum; lichen simplex chronicus; and psoriasis of the penis.  See August 2007, March 2008, July 2008, and July 2010 VA treatment records.  Therefore, the record reflects the Veteran has a current skin condition and the first element of the claim of service connection has been met.

Regarding whether there was an in-service event, in his January 2009 VA Form 9, Substantive Appeal, the Veteran stated that when he was stationed in Japan during service, he started having a rash that has never gone away.  He indicated that it started on his wrists and behind his ears and moved to his groin and legs.  He reported that when he was treated in service he only told the medic about the rash in his exposed areas because he was embarrassed about having a rash in his groin area and he assumed that whatever medication was prescribed for his exposed areas would also work in his groin area.   

The record establishes the Veteran was treated for a skin condition on two occasions during service.  A December 1967 service treatment record (STR) shows the Veteran was seen for a complaint of a recurrent rash on the left wrist that had been ongoing for four months.  The impression was dyshidrosis.  In May 1968 he was treated again for the same recurrent rash.  The medic noted that he was not sure of the etiology of the rash and that the diagnosis of dyshidrosis was possible.  The medic also noted that it could have been an allergy.  

The Veteran's service personnel records reflect that he arrived in Iwakuni, Japan in November 1967 and departed Japan in September 1968.  Therefore, the record supports that the Veteran received the above described treatment while he was stationed in Japan.  The Board also finds his statements about observing a rash in his groin area and the reason why he did not tell the medic about having a rash in this area to be competent and credible.

Thus, the second element of the claim for service connection has been established.

What remains to be established is that the Veteran's current skin condition is related to the skin condition for which he was treated during service.

A February 2009 letter from Dr. E.W. notes that the Veteran provided her with December 1967 service records showing treatment for a left wrist rash diagnosed as dyshidrotic eczema.  She explained that dyshidrotic eczema is a skin rash that usually presents with itchy or painful water blisters on the palms and soles.  She opined that it was possible that the rash the Veteran had in 1967 was related to the current very mild erythema and scaling of his hands.

On September 2012 VA examination, the examiner noted that the Veteran described his skin condition as chronic eruptions in the groin and on the glans penis, but also on the flexural wrist and legs on and off since 1966.  The examiner noted that the reddish rash had recurring flare-ups with severe itching and irritation of the skin that had been variously diagnosed over the years, including being diagnosed as dyshidrosis eczema and rash of unknown diagnosis/allergy during service.  He indicated that the current condition was not an aggravation of the condition marked upon entrance into service because it was a chronic recurrence of that condition.  

In a March 2015 VA addendum opinion, a different VA physician opined that it was less likely than not that the Veteran's claimed penis and groin dermatological conditions were related to, caused by, and/or aggravated by his time in service because of the lack of medically-based, clinical evidence to support a location of dermatological and/or clinical signs and symptoms of itching, skin changes, fungal and/or bacterial infections related to the male genitalia during service.  The physician indicated that her conclusion was based on medical evidence from the claims file, lay statements, and current medical literature.  The Board places little weight of probative value on this opinion for two reasons.  First, the physician only focused her opinion on the skin condition in the groin and penis and did not address the skin condition the Veteran has experienced on other areas of the body, including the wrists and hands.  Second, although she indicated that her opinion was based on lay statements, it does not appear that she considered the Veteran's lay statement that he experienced the rash in his groin area during service, but did not tell the medic that he had a rash in that area out of embarrassment.  Her opinion only indicates that there was no clinical evidence the condition was in that area of the body during service.  However, the Board has determined the Veteran's related statements are competent and credible.  Since the March 2015 opinion does not consider these statements in its conclusions, the Board cannot rely upon it in evaluating the Veteran's claim. 

In contrast, the February 2009 letter from Dr. E.W. and the September 2012 VA examination report reflect consideration of the Veteran's in-service records and his lay statements regarding what happened in service.  Therefore, the Board places some weight of probative value on these opinions.  In examining the evidence, the Board concludes that it is in equipoise as to whether the Veteran has a skin condition that is related to his service.  Affording the Veteran the benefit of the doubt, service connection for a skin condition is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin condition is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


